Citation Nr: 0417167	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-04 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from September 
1973 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two prior rating actions of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, by January 1998 and March 
1999 decisions, the RO continued previous denials of the 
claim for service connection for post-traumatic stress 
disorder (PTSD).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In a September 1995 rating action, the RO in Denver, 
Colorado confirmed previous denials of service connection for 
PTSD.  

3.  The evidence received since the Denver RO's September 
1995 RO continued denial of service connection for PTSD is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.  


CONCLUSIONS OF LAW

1.  The Denver RO's September 1995 decision that confirmed 
previous denials of service connection for PTSD is final.  
38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (1995).  

2.  The evidence received since the Denver RO's September 
1995 determination is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating that portion of 
the veteran's claim which addresses his petition to reopen a 
previously denied claim for service connection for PTSD.  
This is so because the Board is taking action favorable to 
the veteran by reopening this claim, and a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

By a September 1995 rating action, the Denver RO confirmed 
previous denials of service connection for PTSD.  According 
to the relevant evidence available at that time, service 
personnel records indicate that the veteran's military 
occupational specialty was that of a movements specialist.  
The related civilian occupation was defined as a traffic 
agent.  The veteran's service personnel records do not 
reflect an award of a medal or badge or other decoration 
indicative of combat duty.  

According to the service medical records, the veteran 
received treatment for depression and a situational stress 
reaction (due to her feelings of bitterness and hostility 
resulting from having her child "taken from her").  In the 
following month, the veteran was treated for several kicks 
that she had received to her forehead.  A physical 
examination demonstrated multiple abrasions to the veteran's 
head, face, and neck as well as swelling around her mid-nasal 
area.  In March 1974, she sought treatment for recurrent 
anxiety attacks for the past three years due to her 
relinquishing of her son to adoptive parents.  Between June 
and July 1974, the veteran was treated for a vaginal 
infection.  A September 1974 report notes that the veteran 
had experienced irregular menses following head trauma.  

At a periodic in-service examination completed in October 
1974, the veteran complained of depression or excessive worry 
as well as loss of memory or amnesia.  She denied ever having 
experienced frequent trouble sleeping, nervous trouble of any 
sort, and periods of unconsciousness.  This examination 
demonstrated that the veteran's psychiatric system was 
normal.  On the following day in the same months, the veteran 
sought treatment for complaints of a bruise on her forehead 
as well as a sore neck after being knocked down in a parking 
lot.  A physical examination demonstrated an abrasion on the 
veteran's right forehead area and intact range of motion of 
the neck with complaints of pain along the right side of the 
cervical spine.  The examiner assessed a forehead bruise and 
a neck sprain.  Several days later in the same month, the 
veteran was treated for headaches following trauma incurred 
three days prior to the treatment session when she was 
mugged.  The examiner, who found no evidence of a skull 
fracture or obvious neurological disturbances from the 
injury, assessed an hysterical reaction.  

At the end of October 1974, the veteran was again treated for 
vaginitis.  The examiner noted that the veteran had received 
treatment for this condition approximately two months prior 
to the October 1974 treatment session when an intrauterine 
device was removed.  

On January 9, 1975, the veteran sought treatment for injuries 
sustained "in [a] fight with another girl last night."  In 
particular, the veteran reported having been bitten on her 
left little finger.  A physical examination demonstrated 
numerous scratches on the veteran's face, a superficial small 
ecchymosis under her right eye, and a small (two centimeter) 
superficial laceration on her left small finger.  Over the 
next couple weeks, the veteran received several follow-up 
treatment sessions for redressing of the bite wound.  No 
infection was discovered.  

According to a service medical report dated in February 1975, 
the veteran reported not getting along with "girls and 
blacks in particular."  She stated that she did not want to 
leave the service but, instead, wished to have "some change 
of environment."  In the same month, the veteran received 
follow-up treatment for the previous severe human bite that 
she incurred on her left fifth finger.  A physical 
examination of the veteran's left fifth finger demonstrated 
loss of the nail over this digit, a hardened area over the 
distal portion of the digit with slight tenderness, and 
erythema.  

In a report of a chapter 13 discharge examination conduced in 
March 1975, the veteran described feelings of depression or 
excessive worry but denied ever having experienced frequent 
trouble sleeping, loss of memory or amnesia, or nervous 
trouble of any sort.  The examiner concluded that the 
veteran's psychiatric system was abnormal.  In addition, the 
examiner recommended that the "fight should be 
investigated."  

In May 1975, the veteran complained of being very nervous and 
under much pressure.  The examiner observed that the veteran 
was crying and appeared to be very tired and nervous.  

A medical statement dated in July 1975 included a 
recommendation that the veteran be given a chapter 5 
(expeditious) discharge.  Support for this suggestion 
included the finding that, although the veteran did not 
exhibit a psychosis or other severe mental disorder at that 
time, "her personality makeup mitigates against her being 
successfully integrated into the military."  The veteran's 
difficulty on a number of occasions during the past two years 
was noted.  

On the following day in July 1975, the veteran underwent a 
chapter 5 examination.  At that time, the veteran reported 
that she thought that "it is dangerous to stay around 
here."  She described feelings of depression or excessive 
worry but denied ever having experienced frequent trouble 
sleeping or nervous trouble of any sort.  The examiner 
concluded that the veteran's psychiatric evaluation was 
normal.  

The veteran was discharged from active military duty 
approximately one week later in July 1975.  According to 
relevant post-service medical reports, the veteran sought 
treatment in September 1975, at which time she reported 
having been "beaten up in [the] barracks and kicked in [her] 
face with [a] resulting nasal deformity."  

Subsequent post service VA and private medical records 
reflect treatment for acute anxiety over constant harassment 
in September 1976, anxiety neurosis and a paranoid reaction 
in September 1979, a passive-aggressive personality disorder 
in September 1981, a bipolar disorder versus paranoid 
schizophrenia as well as a personality disorder with severe 
anxiety and agitation in August 1984, a histrionic versus 
narcissistic personality disorder with anxiety and agitation 
in September 1984, a suspected mixed personality disorder 
with dependent and borderlines features as well as possible 
generalized anxiety disorder and possible somatization 
disorder in March 1985, a mixed personality disorder with 
histrionic and borderline traits and possible narcissism also 
in March 1985, a mixed personality disorder in April 1985, 
probable borderline personality disorder in May 1985, chronic 
mild paranoid ideation in August 1985, a mixed-type 
personality disorder with borderline and histrionic features 
in November 1985, PTSD in March 1986 (with recommendations to 
rule out agoraphobia with panic attacks, paranoid type 
schizophrenia, schizoaffective type schizophrenia, and a 
bipolar disorder and with Axis II findings of a mixed 
personality disorder with histrionic, passive-dependent, and 
passive-aggressive paranoid and borderline features), a 
paranoid disorder in April 1986, a mixed personality disorder 
in June 1986, a generalized anxiety disorder in September and 
October 1986, paranoia in November 1986, post traumatic 
stress syndrome in December 1986, an adjustment disorder with 
features of increased anxiety and a recommendation to rule 
out PTSD in January 1987, severe personality dysfunction with 
borderline and schizotypol features in April 1989, a 
personality disorder in September 1989, post traumatic stress 
syndrome of service origin in August and September 1991, a 
personality disorder not otherwise specified in July 1992, 
depression and anxiety with a personality disorder (including 
histrionic features) and with possible symptoms of PTSD in 
March 1993, and a possible thought disorder in August 1995.   

In the September 1995 rating action, the Denver RO considered 
the relevant service, and post service, medical records.  In 
particular, the RO determined that the preponderance of the 
evidence did not support a diagnosis of PTSD.  As such, the 
RO continued prior denials of service connection for PTSD.  

One week later in September 1995, the Denver RO notified the 
veteran of the continued denial of his claim for service 
connection for PTSD.  The veteran did not initiate an appeal 
of the denial, which, therefore, became final.  38 U.S.C.A. 
§ 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (1995).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
PTSD was filed prior to that date.  Therefore, the amended 
regulation does not apply.  

The additional record received since the last prior final 
denial in September 1995 includes a report of a VA PTSD 
examination conducted in July 1998.  This document contains 
an Axis I diagnosis of PTSD as well as the veteran's 
assertion that she was raped by several different women 
during service.  Subsequent VA outpatient treatment and 
evaluation reports dated from June 2000 to March 2003 reflect 
continued Axis I diagnoses of chronic PTSD.  Some of these 
records include the veteran's reference to a traumatic 
in-service event, and some of the documents contain her 
specific reference to an in-service rape or sexual assault.  

As these documents include medical diagnoses of PTSD 
following the veteran's complaints of having been raped 
during active military duty, the Board finds that the 
statements are clearly probative of the central issue in the 
veteran's case for service connection for PTSD.  
Significantly, these records bear directly and substantially 
upon the specific matter under consideration, are neither 
cumulative nor redundant, and, are so significant that they 
must be considered in order to decide fairly the merits of 
the claim for service connection for PTSD.  See, 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the last final denial of service connection 
for PTSD in September 1995 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for PTSD.  See, 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for PTSD, the appeal is granted to this extent only.  


REMAND

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for PTSD has been received, the RO must now 
address the de novo claim for service connection for PTSD.  
In this regard, the Board notes that, in the October 2001 
remand, the RO was asked to contact the veteran and request 
that she provide specific information regarding the 
individuals purportedly involved in her in-service traumatic 
event.  In the October 2001 remand, the Board asked the RO to 
then forward the veteran's response to the United States Army 
Services Center for Research of Unit Records (USASCRUR) to 
determine whether that agency could confirm the presence of 
the individuals reported by the veteran to have been involved 
in the alleged attack in the same barracks and duty station 
as the veteran.  

Pursuant to the October 2001 remand, the RO, in April 2002 
letters, asked the veteran to provide specific information 
regarding her purported in-service stressor.  In statements 
received at the RO in May and June 2002, the veteran provided 
the requested data.  Thereafter, in November 2002, the RO 
forwarded this information to the USASCRUR.  In June 2003, 
the USASCRUR responded that the RO should contact the CID as 
requests for criminal investigations are not handled by the 
USASCRUR.  In this regard, the Board notes that, pursuant to 
the October 2001 remand, the RO had, in November 2002, 
contact the United States Army Criminal Investigation 
Command, which responded in December 2002 that no records of 
a criminal investigation regarding the veteran's purported 
in-service rape had been located.  

Significantly, however, the fact remains that the USASCRUR 
does not appear to have attempted to confirm the presence (in 
the veteran's military unit and in her barracks) of the 
fellow servicewomen purportedly involved in the in-service 
rape.  Moreover, a complete and thorough review of the claims 
folder indicates that the RO did not submit a follow-up 
request to the USASCRUR for this data.  On remand, therefore, 
the RO should ask the USASCRUR whether the presence of the 
veteran's alleged attackers in her military unit and barracks 
could be confirmed.  

Furthermore, the Board acknowledges that the service medical 
records do not include any complaints from the veteran of 
having been raped.  Importantly, however, these reports do 
contain confirmation of treatment for physical and 
psychiatric problems incurred as a result of her 
socialization problems with her fellow servicewomen.  In 
fact, some of these records specifically note that the 
veteran had been involved in fights with some of her fellow 
servicewomen during her active military duty.  Consequently, 
the Board believes that, on remand, the veteran should be 
accorded a relevant VA examination in which the examiner has 
access to, and an opportunity to review, the veteran's entire 
claims folder (and the relevant medical records contained 
therein) prior to the examination and can then express an 
opinion regarding the etiology of any diagnosed PTSD.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should once again ask the 
USASCRUR whether the presence of the 
veteran's alleged attackers in her 
military unit and in her barracks could 
be confirmed.  Along with this request, 
the RO should include copies of the 
veteran's statements received in May and 
June 2002 which include the names of the 
purported attackers.  All information 
obtained from the USASCRUR should be 
associated with the veteran's claims 
folder.  

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any PTSD shown on 
evaluation.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

If PTSD is found on examination, the 
examiner should express an opinion as to 
whether it is more likely, less likely or 
as likely as not related to the veteran's 
active military service.  In addressing 
this issue, the examiner is specifically 
referred to the service medical records 
(reflecting treatment that the veteran 
received for physical and psychiatric 
problems incurred following fights in 
which she was involved with some fellow 
servicewomen) as well as the post-service 
psychiatric treatment reports.  A 
complete explanation for any conclusions 
reached would be helpful in adjudicating 
the claim.  

3.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
PTSD.  If the decision remains in any way 
adverse to the veteran, she and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC in February 
2004.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until she is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of her claim.  38 C.F.R. § 3.655 (2003).   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 





Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



